Citation Nr: 1047663	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  10-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility from June 2, 2009 
to June 6, 2009.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel











INTRODUCTION

The Veteran had active service from January 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued by the above-referenced VA 
Medical Center (VAMC) and subsequent review by the South Central 
VA Health Care Network (SCVHCN) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On a VA Form 9 received in June 2010, the Veteran requested a 
personal hearing before the Board to be held in Washington D.C. 
(i.e., Central Office hearing).  In subsequent correspondence, he 
amended his hearing request and asked to testify at a live 
videoconference hearing before a Veterans Law Judge (VLJ) at the 
RO, rather than a Central Office hearing.  

Because the Board may not proceed with an adjudication of the 
Veteran's claim without affording him an opportunity for the 
requested hearing, a remand is required.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.700(a) (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested 
videoconference hearing before a VLJ.  
The notification of the scheduling of 
this hearing should be sent to the 
Veteran at his current address of record.  
A copy of the notice letter should be 
associated with the Veteran's file.  
After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled 
hearing, his file should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board Appeals 
or by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


